Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-22 are allowed. 
The following is an examiner's statement of reasons for the indication of allowable subject matters:
For claim 1, the prior art does not disclose or suggest a method of pulse sharing control in a multiple output power converter system during a switching period, primarily, having … closing a primary switch to energize an energy transfer element via a primary current; opening the primary switch only once during the switching period; transferring energy to a first load port on a first circuit path via a first secondary current; adjusting a switch over transition time to vary a pulse width of the first secondary current; … at the switch over transition time transferring energy to a second load port on a second circuit path via a second secondary current, wherein either the first load port or the second load port is a highest voltage port, … wherein the first secondary current and the second secondary current are unidirectional.
For claim 12, the prior art does not disclose or suggest a multiple output power converter system, primarily, having: … an energy transfer element having a primary winding and multiple secondary windings, …; a primary switch electrically coupled to the primary winding … to turn off only once during a switching cycle; a first circuit path electrically coupled to a first load port; …; … a secondary controller configured to provide a first secondary current on the first circuit path, to vary a pulse width of the first secondary current with an adjustable switch over transition time, … to subsequently, at the adjustable switch over transition time, provide a second secondary current on the second circuit path during the switching cycle, …, … wherein the first secondary current and the second secondary current are unidirectional. 
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838